Citation Nr: 1800565	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1958 to October 1959.  

This matter comes before the Board of Veterans' Appeals on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Current jurisdiction resides with the Atlanta, Georgia RO.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2017.  A transcript of the hearing is associated with the claims file.  The Board observes that was some question as to whether an additional issues of entitlement to service connection for a left knee disability was on appeal.  While this issue was discussed in a July 2014 statement of the case (SOC), review of the August 2014 submitted by the Veteran indicates that the Veteran checked a box noting that he had read the SOC and was only appealing the issue of entitlement to service connection for the DDD of the lumbar spine.  Thus, the Veteran perfected an appeal only for his lower back claim with the August 2014 VA Form 9.  Accordingly, the claim for service connection for a left knee condition is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran asserts that his current low back disability is etiologically related to a left knee disability.  The Board notes that the Veteran is not service-connected at the present time for any condition, to include a left knee disability.  However, he has reported injuries to his left knee during service including twisting his knee while exiting an aircraft.  

With respect to his claim for a service connection for a lower back disability, the Veteran was examined by VA in July 2011.  The Veteran has submitted evidence since the July 2011 VA examination and associated opinion were completed.  The July 2011 VA examiner opined that the Veteran's lower back disability was "totally" not related to the left knee, stating that it is an age-related condition.  The Veteran submitted medical treatment records documenting that he was totally disabled in 1996 due to a motor vehicle accident for which he now receives Social Security compensation.  There are also documents showing that the Veteran played Division I college football.  Most pertinent, the Veteran submitted an opinion from a private medical provider dated December 2017 stating that the Veteran's lower back problems are "contributed by his left knee injury due to his functional left leg length discrepancy."  In light of the foregoing, the Board concludes that a new VA examination would be probative. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran, determine if there any outstanding medical treatment records and if so, obtain them.  

2.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For any spinal diagnosis made, the examiner should indicate:

Whether it is at least as likely as not (i.e. 50 percent probability) that such a back disorder was caused by or aggravated by the Veteran's active service, to include injuries sustained while exiting an aircraft.  
  
The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of back disability symptoms or conditions in the medical record, to include the December 2017 private physician's opinion, and the evidence regarding the Veteran's college football activities and 1996 motor vehicle accident, with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  After undertaking any necessary additional development, readjudicate the back disability issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




